            Case 1:19-cv-01672-DAD-SAB Document 72 Filed 11/19/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   ATAIN SPECIALTY INSURANCE                        Case No. 1:19-cv-01672-DAD-SAB
     COMPANY,
12                                                    ORDER RE STIPULATION OF THE
                   Plaintiff,                         PARTIES RE: RULE 26 INITIAL
13                                                    DISCLOSURES
             v.
14                                                    (ECF No. 71)
     LORENZO MARQUEZ, et al.,
15
                   Defendants.
16

17          On November 19, 2020, the parties filed a stipulation to amend the initial disclosure

18 deadline in the scheduling order issued on October 27, 2020 based on a tentative settlement of

19 the action.
20          Pursuant to the stipulation of the parties, and finding good cause, IT IS HEREBY

21 ORDERED that the deadline by which the parties must exchange initial disclosures is

22 CONTINUED to Monday, January 4, 2021.

23
     IT IS SO ORDERED.
24

25 Dated:     November 19, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                  1
